Citation Nr: 0519610	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  97 18-638	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
headaches associated with bilateral temporomandibular joint 
syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of February 1997 and January 2004 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In November 1997, the veteran testified before a hearing 
officer at the RO.  
A transcript of that hearing has been made part of the 
record.

In February 1997, the RO granted service connection for 
temporomandibular joint (TMJ) syndrome with headaches, and 
assigned an initial noncompensable rating.  In May 1999, 
December 2000, August 2003, and June 2004, the Board remanded 
the claim for further evidentiary development.  In the 
January 2004 rating decision, the RO assigned a separate ten 
percent rating for headaches, effective retroactively to the 
day following the veteran's separation from service in 
November 1996.  


FINDINGS OF FACT

1. For the period prior to February 22, 2001, headaches 
associated with TMJ syndrome were manifested by subjective 
complaints without consistent objective findings equating to 
prostrating attacks. 

2. For the period from February 22, 2001, headaches 
associated with TMJ syndrome are manifested by symptoms 
equating to prostrating attacks averaging once a month, but 
severe economic inadaptability is not shown. 




CONCLUSIONS OF LAW

1. For the period prior to February 22, 2001, the schedular 
criteria for a rating higher than 10 percent for headaches 
associated with TMJ syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.7, 4.124a, 
Diagnostic Code 8100 (2004).

2. For the period from February 22, 2001, the schedular 
criteria for a rating of 30 percent for headaches associated 
with TMJ syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§4.7, 4.124a, Diagnostic Code 
8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which evidence VA will provide, and 
which information and evidence the claimant is expected to 
provide.  Also, under 38 C.F.R. § 3.159, VA must request that 
the claimant provide any evidence in the claimant's 
possession that pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  The Court did state that an appellant 
does have the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 120; VAOPGCPREC 
7-2004.

The initial rating decision by the RO occurred in 1997 before 
the enactment of the VCAA and the RO subsequently notified 
the veteran of the VCAA by letters in November 2001 and July 
2004 and in January 2004 supplemental statement of the case.  

The VCAA notice included the type of evidence needed to 
substantiate the claim, namely, evidence of treatment of 
headaches since November 1996.  The veteran was informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that she could submit private 
medical records or authorize VA to obtain the records on her 
behalf.  In each notice, she was given 60 days to respond.  
In the supplemental statement of the case, dated in January 
2004, the RO cited 38 C.F.R. § 3.159 with the provision 
requesting that the claimant provide any evidence in her 
possession that pertained to the claim. 

Regarding the timing of the notice, since the VCAA-notice 
came long after the initial adjudication of the claim, it did 
not comply with the requirement that the notice must precede 
the adjudication.  However the action of the RO described 
above, cured the error in the timing of the notice because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of her claim as she had the 
opportunity to submit additional argument and evidence, which 
she did.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

As for the deciding of the claims after receiving additional 
pertinent evidence before the expiration of the one-year 
period to submit evidence, 38 U.S.C.A. § 5103(b)(3) (West 
2002 and Supp. 2004) authorizes VA to make a decision on the 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory on-year period.

For these reasons, the veteran was not prejudiced by either 
the delay in providing the VCAA content-complying notice or 
the content of the VCAA notice because neither affected the 
essential fairness of the adjudication, and no further action 
is needed to ensure compliance with the duty to notify under 
the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


Factual Background

In November 1996, the veteran was separated from service 
because of physical disabilities, which were diagnosed as 
bilateral TMJ internal derangement and headaches secondary to 
the TMJ disability. 

On initial VA dental examination in January 1997, the veteran 
complained of TMJ pain that prevented her from working full 
time.  The diagnosis included TMJ pain.  On initial VA 
general medical examination in January 1997, history included 
headaches secondary to TMJ syndrome.  On the day of the 
examination, the veteran complained of a headache.  The 
diagnosis was muscle tension headaches secondary to TMJ 
syndrome. 

In a February 1997 rating decision, the RO granted service 
connection for TMJ syndrome with headaches and assigned a 
noncompsenable rating.  The veteran then perfected an appeal 
of the initial noncompensable rating. 

In September 1997, a private dentist described the veteran's 
headaches as starting on the right side and moving towards 
the left, occurring 2 to 3 times a month and lasting up to 3 
days.

In November 1997, the veteran testified that she had 
headaches that started on the right side at ear level and 
then radiated to the left side.  She stated that she quit one 
job and lost 7 days on her current job because of headaches. 

On VA dental examination in April 2000, the veteran 
complained of headaches in the temporal region that were not 
further described. 

VA records, dated in February 2001, disclose that the veteran 
was treated for migraine. 

In February 2001, the veteran was seen for a headache located 
in the right occipital region, which was non-radiating.  The 
assessment was new headache.  

On February 22, 2001, the veteran was evaluated for headaches 
by a private neurologist.  She described two types of 
headache.  One type consisted of sharp, stabbing pain behind 
the right ear, which she described as a sharp, stabbing 
sensation with some throbbing, lasting a day or two and 
occurring about once a month.  The other type headache was 
bitemporal with a pressure sensation.  The right-sided 
headaches were attributed to migraine and the temporal 
headaches were associated with TMJ syndrome.  The impression 
was mixed headache disorder.  On follow-up in March 2001, the 
veteran stated that she had twelve headache days. 

In a June 2002 statement from the veteran, she said that she 
had to miss many days of school and work because of her 
headaches.  She described having constant dizziness and a 
stabbing sensation in her right ear.  She said that her 
headache was constant everyday and did not go away.  She said 
that her headaches had worsened over the preceding 2 years 
and that she was experiencing vision loss in her left eye, 
nausea, and vomiting. 

VA records, dated in July 2002, disclose that the veteran 
complained of an increase in vascular headaches, which did 
not interfere with activities of daily living.  In October 
2002, it was noted that the veteran had classic migraine once 
a week and chronic daily headaches. 

On VA neurology examination in January 2004, the examiner 
stated that the veteran had two types of headaches.  There 
were migraine headaches in the left frontal region, 
associated with visual disturbance, lasting one or two days, 
which were unrelated to the TMJ syndrome.  The other 
headaches were associated with a stabbing pain from behind 
the ear on either side with a sensation of tightness and 
soreness in the temporal region, and were associated with the 
TMJ syndrome.  

In a January 2004 rating decision, the RO assigned a separate 
10 percent rating under Diagnostic Code 8100 for headaches 
associated with bilateral temporomandibular joint syndrome. 

On VA examination in August 2004, migraine headaches were 
described.  

On VA examination in November 2004, the veteran estimated she 
had two headaches per month related to her TMJ and that they 
evolved into a migraine at least once a month.  With regard 
to functional limitations, she reported that she was a 
registered nurse and that she could function on the job, but 
felt she had to be more cautious about her work in order to 
avoid errors.  The diagnoses were TMJ dysfunction with 
headaches and migraine. 



Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

In assessing the degree of disability of a service-connected 
condition, the reports of examinations are to be viewed in 
relation to the whole history, reconciling the various 
reports into a consistent picture.  38 C.F.R. §§ 4.1, 4.2 
(2004).  

In assigning an initial rating, following the award of 
service connection for the disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Since there are no rating criteria designated specifically 
for headaches resulting from TMJ syndrome, the veteran's 
headaches are evaluated, by analogy, using the rating 
criteria for migraine headaches under Diagnostic Code 8100.  

Under Diagnostic Code 8100, the criteria for a 10 percent 
rating are characteristic prostrating attacks averaging one 
in 2 months over the last several months.  The criteria for a 
30 percent rating, the next higher rating, are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  
The criteria for a 50 percent rating, the maximum schedular 
rating, are very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

Analysis

Applying the criteria of Diagnostic Code 8100, beginning 
February 22, 2001, with the documentation of two types of 
headache, one of which, migraine, is unrelated to the TMJ 
syndrome, the headaches that are associated with TMJ syndrome 
more nearly approximate the criteria of a 30 rating based on 
the character and frequency of the headaches.  The criteria 
for a 50 percent rating have not been met because severe 
economic inadaptability has not been demonstrated, as the 
veteran is able to work although she does have problems, 
however, the degree of impairment is contemplated in the 30 
percent rating.  

Prior to February 22, 2001, the criteria of Diagnostic Code 
8100 were not met in the absence of consistent objective 
evidence of the character of the headaches attributable to 
the TMJ syndrome. 


ORDER

For the period prior to February 22, 2001, a rating higher 
than 10 percent for headaches associated with bilateral 
temporomandibular joint syndrome is denied. 

For the period from February 22, 2001, a 30 percent rating 
for headaches associated with bilateral temporomandibular 
joint syndrome is granted, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


